United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2485
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 David E. McMaster

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                             Submitted: March 14, 2014
                                Filed: May 9, 2014
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       David E. McMaster pled guilty to conspiracy to commit bank and wire fraud
affecting a financial institution in violation of 18 U.S.C. § 1349. The district court1


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
sentenced McMaster to 188 months imprisonment. McMaster appeals, asserting that
the district court erred in applying the sentencing enhancement under section
2B1.1(b)(16)(B)(i) of the Sentencing Guidelines for substantially jeopardizing the
safety and soundness of a financial institution. We dismiss the appeal, holding that
McMaster knowingly and voluntarily waived his right to appeal on this ground.

       “We review de novo whether a defendant waived the right to appeal a
sentence.” United States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009). “[W]aivers are
contractual agreements between a defendant and the Government and should not be
easily voided by the courts.” United States v. Andis, 333 F.3d 886, 891 (8th Cir.
2003) (en banc). “We will generally enforce such a waiver as long as the appeal falls
within the scope of the waiver, and the defendant’s accession to the plea agreement
and the waiver was knowing and voluntary.” Azure, 571 F.3d at 772. A waiver may
be avoided, however, if the enforcement would result in a miscarriage of justice. Id.

       McMaster pled guilty pursuant to a written agreement that contained a waiver
of his right to appeal his conviction and sentence. Although McMaster reserved his
right to appeal a sentence greater than the upper limit of the sentencing range
determined by the court, McMaster received a 188-month sentence, which is
significantly less than the upper limit of 235 months determined by the district court.
Accordingly, this appeal falls within the scope of the waiver.

       Moreover, careful review of the record reflects that McMaster knowingly and
voluntarily assented to the plea agreement and waiver. Both McMaster and his
attorney signed the agreement, and the agreement was thoroughly explained by the
district court. McMaster confirmed his understanding of the district court’s specific
advisement that pursuant to the plea agreement “[you] agree to give up or waive your
right to appeal the conviction on your record and the sentence that I order you to
serve as long as I order a sentence that falls within the sentencing guidelines that are
found to apply to you.” The district court also informed McMaster that a sentencing

                                          -2-
range of 188 to 235 months—a range reflecting the four level enhancement under
section 2B1.1(b)(16)(B)(i) of the Sentencing Guidelines—could apply to him.
Finally, at sentencing, the district court determined that the applicable guideline range
was indeed 188 to 235 months. Thus, we find the record fully supports a valid appeal
waiver to which no exception to enforcement is applicable under these circumstances.
See Andis, 333 F.3d at 892 (“[A]n allegation that the sentencing judge misapplied the
Sentencing Guidelines or abused his or her discretion is not subject to appeal in the
face of a valid appeal waiver.”). Accordingly, we dismiss the appeal.
                         ______________________________




                                          -3-